PER CURIAM.
This is an interference proceeding, which solely turns upon issues of fact. After a careful review of the testimony and the concurring decisions of the tribunals of the Patent Office, we are convinced that no error was committed. The testimony is fully and fairly reviewed in the decision of the Commissioner, and a further review here would serve no good purpose. The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as required by law.